Citation Nr: 0510225	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  97-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from October 1970 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware, which denied 
service connection for PTSD. 

A Travel Board hearing was scheduled for April 7, 2003, but 
the veteran failed to appear.  He has not explained his 
absence or requested to reschedule his hearing.  So the Board 
will review this case as if he withdrew his hearing request.  
See 38 C.F.R. § 20.704(d) (2004).

A June 2003 Board decision adjudicated several clear and 
unmistakable error (CUE) claims and for higher ratings for 
postoperative residuals of a left knee disability and 
traumatic arthritis of the left knee.  However, the Board 
remanded the claim for service for PTSD to the RO for further 
development and consideration.  This is the only remaining 
claim on appeal.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran did not serve in combat, but he sustained a 
gunshot wound during a hunting trip while on authorized leave 
in service resulting in a right below-the-knee amputation 
(BKA); this injury, and the residual functional impairment 
associated with it, since has been service connected; he also 
has received other VA benefits, including based on his 
unemployability.



3.  During the many years since service, in November 2002, 
the veteran also sustained left hemiparesis and partial 
enucleation of his right eye when a tow hook strap broke and 
went through the windshield, fracturing his face and striking 
his right eye.

4.  The veteran has PTSD, but the medical evidence of record 
indicates it is not the result of that unfortunate incident 
in service, causing the BKA, but instead, is due to the 
additional serious injuries that he has sustained since 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminate the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the RO initially considered the claim 
prior to even the VCAA's existence.  But once enacted, the RO 
sent the veteran a letter in October 2003 regarding the 
evidence that needed to be submitted for him to prevail on 
his claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  This RO letter concerning the 
VCAA was to comply with the Board's June 2003 remand 
directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Pelegrini II, 18 Vet. App. at 120.  The Board 
again notes that the initial rating decision at issue was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  However, the RO readjudicated 
the claim once the VCAA became law.  Consequently, since the 
veteran already has received the requisite VCAA notice in 
October 2003, any defect with respect to the timing of it was 
mere harmless error.

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to his claim 
for PTSD, including as requested in the Board's June 2003 
remand that precipitated the RO's October 2003 letter.  His 
service medical and personnel records were already on file.  
And he submitted, or the RO obtained, the medical records 
concerning any relevant treatment that he has received since 
service.  The RO provided him VA examinations during the 
course of this appeal, at which time the examiners were asked 
to render opinions regarding whether he has PTSD and, if so, 
whether it is related to his service in the military.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.

The content of the VCAA notice also complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice as to content is not 
required. 

Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 
Vet. App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

As already acknowledged, during service the veteran sustained 
a gunshot wound resulting in his now service-connected right 
BKA.  Clearly then, he experienced a very stressful event 
while on active duty, meaning additional verification of this 
incident is obviously unnecessary.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  But the amendment did 
not change the pertinent part of the regulation dealing with 
the requirement of a diagnosis of PTSD.  See generally 67 
Fed. Reg. 10,330 (Mar. 7, 2002).

The veteran's service medical records do not mention any 
complaints (relevant symptoms, etc.) or treatment for a 
stress-related mental illness.  But while on authorized leave 
- on a hunting trip, he sustained gunshot wounds to both 
lower extremities, right much worse than left.  The left leg 
healed without any immediate residuals, but, as mentioned, 
the right leg required a BKA.

The veteran since has been granted service connection for the 
BKA of his right leg, retroactive from the day following his 
separation from service.  In December 1991, the veteran also 
requested service connection for PTSD, stating that his BKA 
and associated residual functional impairment caused this 
psychiatric condition.  The RO sent him a letter in September 
1998 requesting information to support his claim.  But he 
failed to submit any information.  

A VA mental disorders examination was conducted in October 
2000.  The Axis I diagnoses were:  polysubstance abuse and 
dependence (alcohol, sedatives, hallucinogens, cocaine, 
morphine, etc.); substance induced mood disorder, 
in remission; and adjustment disorder, unspecified, chronic.  
The Axis II diagnosis was none.  The Axis III diagnoses were 
status post gunshot wound with resultant BKA of right lower 
leg, and chronic low back pain.  The Axis IV psychosocial 
stressor was loss of right lower extremity, noted to be 
severe and enduring.  The Axis V Global Assessment of 
Functioning (GAF) score was 60.  The examiner stated that the 
veteran did not meet the full DSM-IV (AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH EDITION) criteria for any mental disorder except for 
substance and alcohol abuse.  So PTSD was not diagnosed.

A December 2000 RO rating decision granted service connection 
for morphine sulphate dependence, in remission; substance 
induced mood disorder, depressed, in remission; and 
adjustment disorder, unspecified, chronic.  Each condition 
was found to have been caused by the veteran's service-
connected BKA and received noncompensable ratings.

The veteran also has been granted a total disability rating 
due to individual unemployability (TDIU), effective February 
2001.  

As well, a decision of the Social Security Administration 
(SSA) granted the veteran disability insurance benefits, 
effective March 2001.  

The veteran was attempting to tow a jeep in November 2002 
when the strap broke and the tow hook went through the 
windshield fracturing his face and striking his right eye.  
He sustained a left hemiparesis and partial enucleation of 
this eye.

A VA initial evaluation for PTSD examination was conducted in 
February 2004.  This mental status evaluation, incidentally, 
was at the request of the Board's June 2003 remand directive.  
And the evaluation was specifically requested to determine 
whether the veteran has PTSD and, if he does, whether it is 
related to his service in the military - but, in particular, 
to his BKA.

The examiner took note of this allegation of such a cause-
and-effect relationship.  And he indicated he reviewed the 
veteran's claims file to assist in making this determination.  
The examiner also took the time to report the veteran's 
pertinent medical history, pointing out that he also had 
sustained a serious injury in November 2002 (in addition to 
the gunshot wound in service).  The examiner also noted that 
a diagnosis of PTSD was never made, and that the veteran's 
clinical symptoms did not meet the criteria for PTSD.  The 
examiner stated that the veteran had experienced two 
traumatic incidents, one in service and the other in 
November 2002.  In looking back, the veteran realized that 
the second incident was more stressful than the first.  He 
even considered the first incident as a blessing now because 
the prosthetic right leg is now his good leg.  PTSD was not 
evident after the unfortunate incident in service, as he was 
determined to regain functioning after that accident.  He 
developed a dependence to pain medication, but eventually 
overcame this problem, as he was able to work until 2001.  He 
stated that he had noticed his PTSD symptoms within the past 
year.  He said he had dreams where he was stuck in the mud 
and unable to move.  He also reported flashbacks to the 
incident in which he was hit with the trailer hook.  

In summarizing the objective clinical findings, the examiner 
noted that the veteran was able to work after his unfortunate 
accident in service.  The examiner cited a VA outpatient 
treatment record dated in May 2003 that noted the traumatic 
event in November 2002 and entertained the diagnosis of PTSD.  
The examiner also stated that the veteran met the criteria 
for PTSD, but that it was caused by his November 2002 injury 
(not the injury in service).  The onset of his PTSD was in 
May 2003, after the latter accident, and has progressed since 
then.  The Axis I diagnoses were:  PTSD; cognitive disorder, 
not otherwise specified; poly substance dependence in 
remission (morphine, alcohol, and cocaine); and adjustment 
disorder with depressed mood.  The Axis II diagnosis was 
deferred.  The Axis III diagnosis was traumatic brain injury 
in November 2002, peripheral vascular disease, right BKA 
secondary to gunshot wound in 1973, and emphysema.  The Axis 
IV psychosocial stressors were socioeconomic, inability to 
work, dealing with disability, and other medical problems.  
The Axis V GAF score was 40.

A VA mental health clinic note dated in October 2004 
diagnosed PTSD and mood disorder due to head injury.  



As already acknowledged, the gunshot wound the veteran 
sustained in service, resulting in the unfortunate BKA, was a 
very traumatic incident.  But even accepting this incident as 
a sufficient stressor, the weight of the medical evidence 
currently of record still does not indicate he now has PTSD 
as a result of this injury in service.  So while it is indeed 
true that he has been diagnosed with PTSD, it has been 
causally linked to an event (namely, his November 2002 
accident) that bears no relationship whatsoever to his 
service in the military.  This was the opinion of the 
February 2004 VA examiner, who stated the veteran's PTSD was 
caused by that November 2002 incident, not his gunshot wound 
in service and, in particular, the resulting BKA and residual 
functional impairment.  This examiner reviewed the veteran's 
pertinent medical history as a basis for his opinion, and he 
discussed the rationale for it - citing, among other things, 
the veteran's own personal feeling that the incident after 
service, in November 2002, was in his mind more traumatic 
than the one in service (which he actually considered a 
blessing in disguise).

The veteran's unsubstantiated assertions that he has PTSD 
related to his injury in service do not constitute competent 
evidence that he has PTSD related to service.  Because, as a 
layman, he simply is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  So his opinion has no 
probative weight in addressing this determinative issue.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.




ORDER

The claim for service connection for PTSD is denied.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


